Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made as of the 2nd day of
May, 2014, by and among each of the entities listed in Schedule 1 (each, a
“Purchaser,” and collectively, the “Purchasers”), and Iridium Communications
Inc. (the “Issuer”).

WHEREAS, the Issuer wishes to sell and deliver to the Purchasers, and the
Purchasers wish to purchase, severally and not jointly, from the Issuer,
7,692,308 shares (the “Shares”) of common stock, par value $0.001 per share of
the Issuer (the “Common Stock”) at the price and on the terms and subject to the
conditions set forth in this Agreement (the “Offering”); and

WHEREAS, the Issuer has an effective shelf registration statement on Form S-3
(File No. 333-194869) pursuant to which the Offering is being made and any Price
Protection Shares (as defined below) would be issued (the “Registration
Statement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and for good and valuable consideration, the Purchasers, severally
and not jointly, and the Issuer agree as follows:

1. Purchase and Sale.

(a) Upon the terms and subject to the conditions of this Agreement, the Issuer
agrees to sell to the Purchasers, and the Purchasers, severally and not jointly,
agree to purchase from the Issuer, the Shares at the Closing in such amounts as
are set forth opposite each Purchaser’s name in Schedule 1. The purchase price
is $6.50 per Share (the “Purchase Price”).

2. Closing.

(a) The closing (the “Closing”) of the purchase and sale of the Shares hereunder
shall take place on May 5, 2014, at the offices of Davis Polk & Wardwell LLP,
450 Lexington Avenue, New York, New York, 10017, or at such other time or place
as the parties shall mutually agree (the actual day of the Closing, the
“Settlement Date”), subject to Section 6 below.

(b) At the Closing:

(i) The Issuer, subject to Section 3 below, shall deliver to each Purchaser the
number of Shares set forth opposite such Purchaser’s name in Schedule 1 in
electronic form via book entry transfer to the accounts maintained by such
Purchaser’s custodian at The Depository Trust Company (“DTC”), with such
accompanying documentation as may be required by American Stock Transfer & Trust
Company, LLC, as transfer agent, to effect the transfer of such Shares.

 

1



--------------------------------------------------------------------------------

(ii) Each Purchaser, severally and not jointly, shall deliver to the Issuer the
aggregate Purchase Price set forth opposite such Purchaser’s name in Schedule 1
by wire transfer to the account designated by the Issuer.

3. Adjustment of Number Shares to be Delivered by the Issuer

(a) If, during the period commencing on the date hereof and ending 90 days after
the date hereof (the “Protection Period”), the Issuer shall issue or sell either
(i) Convertible Securities with an Exercise Price lower than $7.9625, or
(ii) Common Stock at an Issue Price lower than $6.50, in either case other than
options or other securities issued under the Issuer’s 2009 Stock Incentive Plan
or 2012 Equity Incentive Plan, then the Issuer shall deliver, within ten
(10) days of the end of the Protection Period, Protection Shares to each
Purchaser in the same proportion as the number of Shares set forth opposite such
Purchaser’s name in Schedule 1 bears to the Shares.

(b) “Convertible Securities” means any option, right, warrant or other security
convertible into or exchangeable or exercisable for shares of Common Stock.
“Exercise Price” means the consideration payable in cash and/or convertible
securities surrendered for conversion to the Issuer upon the conversion,
exchange or exercise of a Convertible Security for the issuance of an underlying
share of Common Stock. “Issue Price” means the gross proceeds received by the
Issuer for the issuance of a share of Common Stock. “Protection Shares” means
such number of shares of Common Stock equal to the amount resulting from the
following equation:

X = (A ÷ B) – C

where:

 

  X = the number of Protection Shares issuable under this Section 3;

 

  A = 50,000,002;

 

  B = the lower of (x) the quotient of dividing the lowest Exercise Price during
the Protection Period (provided that it is below $7.9625) by 1.225 and (y) the
lowest Issue Price during the Protection Period (provided that it is below
$6.50); and

 

  C = the number of Shares;

provided, however, that the number of Protection Shares to be delivered:
(x) collectively to the Purchasers shall not, when aggregated with the number of
Shares, be greater than 9.99% of all issued and outstanding shares of Common
Stock at the time of delivery of the Protection Shares, and (y) shall not, in
the aggregate, exceed the limit at which the approval of the Issuer’s
shareholders would be required under NASDAQ Listing Rule 5635(d).

 

2



--------------------------------------------------------------------------------

(c) If the calculation of the number of Protection Shares pursuant to this
Section 3 does not result in a whole number, no fractional shares of Common
Stock shall be issued and the number of Protection Shares shall be rounded down
to the nearest whole number.

(d) Each Purchaser’s right to receive Protection Shares pursuant to this
Section 3 shall be non-transferable.

4. Purchaser Representations. Each Purchaser, severally and not jointly,
acknowledges, represents and warrants to the Issuer on the date hereof and on
the Settlement Date that:

(a) Such Purchaser acknowledges receipt of a prospectus, which forms a part of
the Registration Statement, relating to the Offering (the “Prospectus”).

(b) Such Purchaser is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Such Purchaser has
full and adequate right, power, capacity and authority to enter into, execute,
deliver and perform this Agreement.

(c) This Agreement has been duly authorized by such Purchaser, has been duly
executed and delivered by such Purchaser and constitutes the legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except to the extent that enforcement thereof may be
limited by bankruptcy, insolvency, reorganization or other laws affecting
enforcement of creditors’ rights or by general equitable principles.

(d) The purchase of the Shares by such Purchaser hereunder will not conflict
with, result in a breach or violation of, or constitute a default under, any law
applicable to such Purchaser or the charter documents of such Purchaser or the
terms of any indenture or other agreement or instrument to which such Purchaser
is a party or bound, or any judgment, order or decree applicable to such
Purchaser of any court, regulatory body, administrative agency, governmental
body or arbitrator having jurisdiction over such Purchaser; provided that no
warranty is made with respect to the antifraud provisions of federal and state
securities laws.

(e) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by such Purchaser of its
purchase of the Shares hereunder.

(f) Such Purchaser is purchasing the Shares in the ordinary course of its
business and has no arrangement with any person, directly or indirectly, to
participate in the distribution of the Shares. Such Purchaser is not required to
be registered as a broker-dealer under Section 15 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or otherwise.

 

3



--------------------------------------------------------------------------------

5. Issuer Representations. The Issuer acknowledges, represents and warrants to
the Purchasers on the date hereof and on the Settlement Date that:

(a)(i) Each document, if any, filed or to be filed on or prior to the Settlement
Date pursuant to the Exchange Act and incorporated by reference in the
Prospectus complied or will comply when so filed in all material respects with
the Exchange Act and the applicable rules and regulations of the Securities and
Exchange Commission (the “Commission”) thereunder, (ii) the Registration
Statement, when it became effective, did not contain and, as amended or
supplemented on or prior to the Settlement Date, if applicable, will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (iii) the Registration Statement and the Prospectus comply and, as
amended or supplemented on or prior to the Settlement Date, if applicable, will
comply in all material respects with the Securities Act of 1933, as amended (the
“Securities Act”) and the applicable rules and regulations of the Commission
thereunder, and (iv)the Prospectus does not contain and, as amended or
supplemented on or prior to the Settlement Date, if applicable, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(b) The Issuer is not an “ineligible issuer” in connection with the offering of
the Shares pursuant to Rules 164, 405 and 433 under the Securities Act. Any free
writing prospectus that the Issuer is required to file in connection with the
offering of the Shares pursuant to Rule 433(d) under the Securities Act has
been, or will be, filed with the Commission in accordance with the requirements
of the Securities Act and the applicable rules and regulations of the Commission
thereunder. Each free writing prospectus that the Issuer has filed in connection
with the offering of the Shares, or is required to file, pursuant to Rule 433(d)
under the Securities Act or that was prepared by or on behalf of or used or
referred to by the Issuer complies or will comply in all material respects with
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder.

(c) The Issuer has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Prospectus and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Issuer and its
subsidiaries, taken as a whole.

(d) This Agreement has been duly authorized by the Issuer, has been duly
executed and delivered by the Issuer and constitutes the legal, valid and
binding obligation of the Issuer, enforceable against the Issuer in accordance
with its terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization or other laws affecting enforcement of
creditors’ rights or by general equitable principles.

(e) The shares of Common Stock outstanding prior to the issuance of the Shares
have been duly authorized and are validly issued, fully paid and non-assessable.
The authorized capital stock of the Issuer conforms as to legal matters to the
description thereof contained in the Prospectus.

 

4



--------------------------------------------------------------------------------

(f) The Shares have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights.

(g) The execution and delivery by the Issuer of, and the performance by the
Issuer of its obligations under, this Agreement will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Issuer or any agreement or other instrument binding upon the Issuer or any
of its subsidiaries that is material to the Issuer and its subsidiaries, taken
as a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Issuer or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Issuer of its obligations
under this Agreement, except such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Shares.

(h) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Issuer and its
subsidiaries, taken as a whole, from that set forth in the Prospectus.

(i) Except for the express representations and warranties contained in this
Agreement, none of the Purchasers nor any of their respective affiliates,
attorneys, accountants and financial and other advisors has made any
representations or warranties to the Issuer.

6. Conditions Precedent to Obligations of the Issuer and Purchasers.

(a) The obligations of the Purchasers are subject to the satisfaction of the
conditions precedent that (i) the representations and warranties of the Issuer
contained herein shall be true and correct as of the date hereof and the
Settlement Date (including as if made both on the date hereof and on the
Settlement Date); and (ii) the Issuer shall have complied with all of its
covenants and agreements contained in this Agreement to be performed on or prior
to the Settlement Date.

(b) The obligations of the Issuer are subject to the satisfaction of the
conditions precedent that (i) the representations and warranties of the
Purchasers contained herein shall be true and correct as of the date hereof and
the Settlement Date (including as if made both on the date hereof and on the
Settlement Date); and (ii) the Purchasers shall have complied with all of their
covenants and agreements contained in this Agreement to be performed on or prior
to the Settlement Date.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter of this Agreement and supersedes any and all
prior agreements related to the subject matter hereof. This Agreement is
executed without reliance upon any promise, warranty or representation by any
party or any representative of any party other than those expressly contained
herein. The respective agreements, representations, warranties and other
statements of the Purchasers and the Issuer, as set forth in this Agreement,
shall remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of the Purchasers or
the Issuer or any of their respective officers, directors or affiliates, and
shall survive delivery of and payment for the Shares. This Agreement may not be
assigned by the Issuer without the written consent of the Purchasers or by any
Purchaser without the written consent of the Issuer and any such assignment
without their written consent shall be void.

(b) This Agreement may be amended only by written agreement between the parties
hereto.

(c) Each party agrees to execute any additional documents and to take any
further action as may be necessary or desirable in order to implement the
transactions contemplated by this Agreement.

(d) This Agreement shall be governed by and construed under the domestic,
substantive laws of the State of New York (without giving effect to any conflict
of law or other aspect of New York law that might result in the application of
any law other than that of the State of New York).

(e) This Agreement may be executed in one or more counterparts, each of which
constitutes an original and is admissible in evidence, and all of which
constitute one and the same agreement.

(f) Each party shall bear its own expenses incurred in connection with this
Agreement and the consummation of the transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

  Purchasers:     Baron Growth Fund     By: /s/ Patrick M. Patalino     Name:
Patrick M. Patalino     Title: General Counsel, BAMCO, Inc., Investment Adviser
to Baron Growth Fund     VY Baron Growth Portfolio     By: /s/ Patrick M.
Patalino     Name: Patrick M. Patalino     Title: General Counsel, BAMCO, Inc.,
Investment Adviser to VY Baron Growth Portfolio     LVIP Baron Growth
Opportunities Fund     By: /s/ Patrick M. Patalino     Name: Patrick M. Patalino
    Title: General Counsel, BAMCO, Inc., Investment Adviser to LVIP Baron Growth
Opportunities Fund

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

  Issuer:        Iridium Communications Inc.     By:    /s/ Thomas Fitzpatrick  
  Name:    Thomas J. Fitzpatrick     Title:   

Chief Financial Officer and

Chief Administrative Officer

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

Each Purchaser’s Name, DTC Account Details, Shares to be Purchased and Purchase
Price for Shares

 

Purchaser    Number of Shares to be
Purchased      Aggregate Purchase Price
for Shares  

Baron Growth Fund

     6,376,923       $ 41,449,999.50   

VY Baron Growth Portfolio

     864,615       $ 5,619,997.50   

LVIP Baron Growth Opportunities Fund

     450,770       $ 2,930,005.00      

 

 

    

 

 

 

Total

     7,692,308       $ 50,000,002.00   